Citation Nr: 0925458	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for tendonitis of the 
right ankle, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied an increased rating for 
tendonitis of the right ankle.  

The Board notes that the Veteran had a hearing before the 
undersigned Board member in October 2008.  The hearing 
transcript has been associated with the claims file.


FINDING OF FACT

The medical evidence of record shows swelling, increased 
pain, instability, weakness, and decreased mobility in the 
right ankle which requires use of a brace, walker and a 
scooter to aid mobility.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 20 
percent for right ankle tendonitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 5271 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim for an increased rating 
for right ankle tendonitis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the Veteran's 
claim, a letter dated in July 2006 was furnished the Veteran 
in accordance with the notice provisions of the VCAA.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In the July 2006 letter noted above, the Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) provided additional guidance 
regarding the content of the notice that is required to be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
decision, the Court stated that for an increased compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate his or her 
claim: (1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a specific Vasquez-Florez notice was sent to 
the Veteran in an October 2008 letter.  The Veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
his right ankle disability.  Although the letter was sent 
after initial adjudication by the RO, the Board notes that in 
Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit held that the VCAA notice must be provided prior to 
the initial decision or prior to readjudication.  In an 
October 2008 supplemental statement of the case, the RO 
readjudicated the claim; therefore, the Board finds that the 
Veteran has not been prejudiced by the timing of the notice 
in this case.  

With respect to the assignment of effective dates, because 
the Board's decision herein grants an increased rating, the 
RO can address any VCAA notice deficiencies upon effectuating 
the Board's grant.  Therefore, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided a VA examination 
in August 2006 in connection with his claim.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria; and 
contains a discussion of the effects of the Veteran's 
service-connected right ankle disorder on the Veteran's 
occupational and daily activities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With respect to the appellant's claim for an increased 
evaluation for a right ankle disability, the Board observes 
that the appellant's ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019-5271.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 5099 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the schedule, but are rated by 
analogy to similar disabilities under the schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5019 pertains to 
bursitis.  Under that code, the Veteran's right ankle 
disorder is rated on limitation of motion as degenerative 
arthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5019-
5003.  Diagnostic Code 5271 specifically pertains to 
limitation of motion of the ankle.  It provides a 10 percent 
disability evaluation for symptomatology reflective of ankle 
disabilities with moderate limitation of motion and a 20 
percent rating evaluation for disabilities involving marked 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The Board notes that a 20 percent disability rating is 
the highest schedular rating available under Diagnostic Code 
5271.

The Veteran contends that his right ankle tendonitis is more 
severe than the current 10 percent disability evaluation.  
Specifically, he reported pain, instability, limited motion 
and swelling in the ankle joint.  He said that the ankle 
gives out several times per week, sometimes causing him to 
fall.  He also testified that he uses a brace, a walker and a 
scooter, depending on distance, in order to aid mobility.  
See October 2008 hearing transcript.

In January 2005, the RO granted service connection with a 10 
percent disability evaluation.  At that time, the pertinent 
evidence of record included a November 2004 VA examination 
report.  In the report, the examiner noted pain and 
instability in the ankle with limitation of mobility and a 
reduced ability to perform daily activities.  The examiner 
noted use of a cane, but no use of a brace.  Physical 
examination showed a slightly antalgic gait, with no swelling 
or tenderness in the ankle.  Range of motion testing showed 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  
The diagnosis was tendonitis of the right ankle.

Since the November 2006 rating decision denying an increased 
disability rating in excess of 10 percent, the Veteran has 
submitted 2006 VA treatment records and lay statements in 
support of his claim.

In August 2006, the Veteran was afforded a VA joints 
examination.  The examiner noted the condition of the 
Veteran's ankle disability had progressively worsened since 
onset in 1969.  The examiner noted that the Veteran's current 
course of treatment included medication, bracing and 
limitation of activity.  At that time, the examiner noted 
that the Veteran was not employed and had retired in 2001 due 
to age, duration of employment and history of stroke and 
cardiac problems.  A summary of the right ankle symptoms 
included giving way, instability, pain, weakness, and 
incoordination, decreased speed of joint motion, repeated 
effusions, swelling, tenderness and limited motion.  The 
examiner noted that the Veteran was unable to stand for more 
than a few minutes and unable to walk for more than a few 
yards with an antalgic gait and difficulty bearing weight.  
Dorsiflexion was 0 to 10 degrees with no pain on motion or 
after repetitive use.  Plantar flexion was 0 to 25 degrees 
with pain on active and passive motion and pain upon 
repetitive use.  The examiner diagnosed chronic right ankle 
pain and instability secondary to an old anterior talofibular 
ligament rupture with tendonitis.  The examiner noted the 
effects on daily activities were, at worst, mild.

The Veteran submitted October 2008 lay statements from 
friends and family.  These statements reported witnessing the 
Veteran experience right ankle pain including difficulty with 
mobility, difficulty with daily activities, and taking 
medication for pain.  

Based on a review of the evidence of record, the Board finds 
that an increased evaluation to 20 percent is warranted.  The 
medical evidence clearly shows a decrease in the Veteran's 
plantar flexion from 0 to 40 degrees in 2004 to 0 to 25 
degrees in 2006.  See 2004 and 2006 VA examinations.  
Furthermore, the evidence of record indicates that the 
symptoms of the Veteran's ankle disability have worsened 
causing swelling, increased pain, instability, weakness, and 
decreased mobility which require him to use a brace, walker 
and a scooter whenever he is required to stand or walk long 
distances.  The Board notes that the Veteran's ability to 
stand and walk has diminished as well.  Accordingly, the 
Veteran's right ankle disorder warrants a 20 percent 
evaluation. 

A rating greater than 20 percent is not warranted because a 
20 percent rating is the maximum allowance under the rating 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis upon which to assign a rating in 
excess of 20 percent for the right ankle disability.  The 
record showed no evidence of ankylosis ratable under 
Diagnostic Codes 5270 and 5272.  Likewise, the Board finds no 
medical evidence in the claims file indicating that the 
appellant experiences malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273; or of astragalectomy 
residuals, ratable under Diagnostic Code 5274.  In any event, 
Diagnostic Codes 5272, 5273, and 5274 do not provide a basis 
for assigning a rating in excess of 20 percent.  See 
38 C.F.R. § 4.71a. 

Therefore, the Board concludes that a 20 percent rating, and 
no greater, is warranted under Diagnostic Code 5271.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis. Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
ankle tendonitis with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There is no credible evidence in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  As noted, the Veteran retired in 2001 for reasons 
unrelated to the disability at issue.  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.





ORDER


A disability evaluation of 20 percent, and no higher, is 
granted for right ankle tendonitis subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


